Case 5:18-cr-00258-EJD Document 736-2 Filed 02/23/21 Page 1 of 4




  Exhibit 107
                        Case 5:18-cr-00258-EJD Document 736-2 Filed 02/23/21 Page 2 of 4

Adams-Sherman, Timika




From:                               Trefz, Katherine
Sent:                               Wednesday, March 11, 2020 10:01 PM
To:                                 Holmes Team
Subject:                            FW: U.S. v. Holmes & Balwani - Notice Under FRE404(b)




Katie Trefz
Williams & Connolly LLP
725 Twelfth St., NW Washington, DC 20005
(P) 202‐434‐5038 | (F) 202‐434‐5029
ktrefz@wc.com | www.wc.com/ktrefz

From: Wade, Lance <LWade@wc.com>
Sent: Wednesday, March 11, 2020 9:48 PM
To: Bostic, John (USACAN) <John.Bostic@usdoj.gov>; Downey, Kevin <KDowney@wc.com>; Trefz, Katherine
<KTrefz@wc.com>; 'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; 'Cazares, Stephen' <scazares@orrick.com>;
'Brown, Walter F.' <wbrown@orrick.com>; 'Luskey, Randy' <rluskey@orrick.com>; Saharia, Amy <ASaharia@wc.com>
Cc: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>;
Nedrow, Jeff (USACAN) <Jeff.Nedrow@usdoj.gov>; Baehr‐Jones, Vanessa (USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>
Subject: RE: U.S. v. Holmes & Balwani ‐ Notice Under FRE404(b)

John:

To be sure, the government investigated many things over a period of four years (though, not nearly everything
laid out in your 22-item notice). But the grand jury returned an indictment that covers a small fraction of that
investigative material — yet now, you improperly seek to drag evidence and unsubstantiated allegations far
beyond the charged conduct into this case, only a few months before trial. If it is your view that those 22 items
did not “increase[] the size or complexity of the case,” suffice it to say that we can agree to disagree.

With respect to the inquiry in your second paragraph below, the relief we seek is a status conference. At that
conference we intend to raise with the Court case management and scheduling concerns raised by the
extraordinary breadth of your notice. We believe this is an appropriate matter to raise via an administrative
motion. Please advise of your position on our request for a status conference on the timeline previously
requested.

With respect to the deficiencies of your notice and its failure to comply with the local rule, your position is
noted. We will raise those deficiencies with the Court in a separate motion.

Thanks.

—Lance

From: Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Date: Wednesday, Mar 11, 2020, 7:42 PM
To: Wade, Lance <LWade@wc.com>, Downey, Kevin <KDowney@wc.com>, Trefz, Katherine <KTrefz@wc.com>,
'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>, 'Cazares, Stephen' <scazares@orrick.com>, 'Brown, Walter F.'
<wbrown@orrick.com>, 'Luskey, Randy' <rluskey@orrick.com>, Saharia, Amy <ASaharia@wc.com>

                                                            1
                 Case 5:18-cr-00258-EJD Document 736-2 Filed 02/23/21 Page 3 of 4

Cc: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>, Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>,
Nedrow, Jeff (USACAN) <Jeff.Nedrow@usdoj.gov>, Baehr-Jones, Vanessa (USACAN) <Vanessa.Baehr-Jones@usdoj.gov>
Subject: RE: U.S. v. Holmes & Balwani - Notice Under FRE404(b)

Lance,

We’re surprised at the claim that the scope of the 404(b) notice has caught the defense off‐guard, and we disagree that
the notice increases the size or complexity of the case. If the defense has been reviewing the reports summarizing our
interviews of witnesses, you’ve been on notice for some time that the topics discussed in the notice have always been
part of the government’s investigation. Indeed, many of the facts in the notice are inextricably intertwined with the
core offense conduct. As to compliance with Rule 404 and the local rules, we believe the government’s notice is
sufficiently detailed to put the defense on notice of the relevant topics as well as the general nature of the supporting
evidence in a way that enables the Court to rule on admissibility if necessary.

You asked for the government’s thoughts on scheduling a status conference on this topic. So that we can take an
informed position, please explain what relief the defense would be requesting from the Court and why that request
could not be raised in a noticed motion.

Regards,
John



From: Wade, Lance <LWade@wc.com>
Sent: Wednesday, March 11, 2020 1:38 PM
To: Bostic, John (USACAN) <jbostic@usa.doj.gov>; Downey, Kevin <KDowney@wc.com>; Trefz, Katherine
<KTrefz@wc.com>; 'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; 'Cazares, Stephen' <scazares@orrick.com>;
'Brown, Walter F.' <wbrown@orrick.com>; 'Luskey, Randy' <rluskey@orrick.com>; Saharia, Amy <ASaharia@wc.com>
Cc: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>; Nedrow, Jeff
(USACAN) <JNedrow@usa.doj.gov>; Baehr‐Jones, Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Wade, Lance
<LWade@wc.com>
Subject: RE: U.S. v. Holmes & Balwani ‐ Notice Under FRE404(b)

Dear Counsel:

We write to express concern regarding your March 6, 2020 letter, which purports to provide notice of the government’s
intention to offer evidence pursuant to Rule 404(B). The extraordinary scope of the letter – which increases the size and
complexity of the case exponentially, and attempts to undo aspects of the Court’s February 11, 2020 Order – presents
profound concerns regarding the management and litigation of this case going forward. Accordingly, we intend to raise
the government’s letter with the Court immediately, and seek a status conference to address these concerns. Please
advise by noon tomorrow whether you consent to a status conference on this issue.

In addition, your letter fails to comply with FRE 404(B) and Local Rule 16‐1. We will raise these issues in more detail in
the future, should the Court require us to do so. As a preliminary matter, however, we note that many of the allegations
set forth in your letter are not “supported by documentary evidence or witness statements” that have been produced
to the defense. L.R. 16‐1(3). Please supplement your productions to date and include all of the evidence in your
possession on the 22 specified items. Please also identify the particular witness statements and evidence that you
intend to offer for each of the 22 specified items. That specificity is required so that there is “sufficient detail that the
Court may rule on the admissibility of the proffered evidence.” Id.

Sincerely,


                                                              2
                  Case 5:18-cr-00258-EJD Document 736-2 Filed 02/23/21 Page 4 of 4

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade




From: Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Sent: Saturday, March 7, 2020 1:57 AM
To: Wade, Lance <LWade@wc.com>; Downey, Kevin <KDowney@wc.com>; Trefz, Katherine <KTrefz@wc.com>;
'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; 'Cazares, Stephen' <scazares@orrick.com>; 'Brown, Walter F.'
<wbrown@orrick.com>; 'Luskey, Randy' <rluskey@orrick.com>; Saharia, Amy <ASaharia@wc.com>
Cc: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>;
Nedrow, Jeff (USACAN) <Jeff.Nedrow@usdoj.gov>; Baehr‐Jones, Vanessa (USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>
Subject: U.S. v. Holmes & Balwani ‐ Notice Under FRE404(b)

Counsel,

Please see the attached correspondence.

Regards,
John

JOHN C. BOSTIC
Assistant United States Attorney
Northern District of California
150 Almaden Blvd. | San Jose, CA 95113
Tel.: (408) 535‐5589 | Fax: (408) 535‐5066
Email: john.bostic@usdoj.gov




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




                                                                  3
